Citation Nr: 1533844	
Decision Date: 08/07/15    Archive Date: 08/20/15

DOCKET NO.  12-33 165	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in Nashville, Tennessee


THE ISSUES

1.  Entitlement to an initial rating in excess of 10 percent for residuals of squamous cell carcinoma, status post laser ablation, left posterior neck, prior to October 2, 2014.

2.  Entitlement to a rating in excess of 30 percent for residuals of squamous cell carcinoma, status post laser ablation, left posterior neck, on and after October 2, 2014.

3.  Entitlement to an initial compensable rating for residuals of squamous cell carcinoma, status post laser ablation, right hand, prior to October 2, 2014.

Entitlement to a rating in excess of 10 for residuals of squamous cell carcinoma, status post laser ablation, right hand, on and after October 2, 2014.


REPRESENTATION

Appellant represented by:	Disabled American Veterans

WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Suzie Gaston, Counsel


INTRODUCTION

The Veteran served on active duty from January 1963 to January 1966.  

This matter comes before the Board of Veterans' Appeals (hereinafter Board) on appeal from a July 2011 rating decision, by the Nashville, Tennessee, Regional Office (RO), which granted service connection for residuals of squamous cell carcinoma, status post laser ablation, left posterior neck and assigned a 10 percent evaluation, effective September 29, 2006; that rating action also granted service connection for residuals of squamous cell carcinoma, status post laser ablation, right hand, evaluated as 0 percent evaluation, effective September 29, 2006.  The Veteran perfected a timely appeal to that decision.  

On June 10, 2014, the Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge.  A transcript of that hearing is associated with the claims file.  

In July 2014, the Board remanded the case for further evidentiary development.  A review of the record reflects compliance with the Board's directives.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).  The VA Appeals Management Center (AMC) issued a supplemental statement of the case (SSOC) in March 2015.  The Veteran's VA file has been returned to the Board for further appellate consideration.  


This appeal was processed through the electronic Veterans Benefits Management System (VBMS).  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a) (2) (West 2014).  


FINDINGS OF FACT

On July 31, 2015, the Board was notified through a Social Security Administration (SSA) inquiry that the appellant died in May 2015.  


CONCLUSION OF LAW

Due to the death of the appellant, the Board has no jurisdiction to adjudicate the merits of this claim at this time.  38 U.S.C.A. § 7104(a) (West 2014); 38 C.F.R. § 20.1302 (2014); but see 38 U.S.C.A. § 5121A (West 2014); 79 Fed. Reg. 52,977 (Sept. 5, 2014) (to be codified at 38 C.F.R. pts. 3, 14 , and 20).  


REASONS AND BASES FOR FINDING AND CONCLUSION

Unfortunately, the appellant died during the pendency of the appeal.  As a matter of law, appellants' claims do not survive their deaths.  Zevalkink v. Brown, 102 F.3d 1236, 1243-44 (Fed. Cir. 1996); Smith v. Brown, 10 Vet. App. 330, 333-34 (1997); Landicho v. Brown, 7 Vet. App. 42, 47 (1994).  This appeal on the merits has become moot by virtue of the death of the appellant and must be dismissed for lack of jurisdiction.  See 38 U.S.C.A. § 7104(a) (West 2014); 38 C.F.R. § 20.1302 (2014).  

In reaching this determination, the Board intimates no opinion as to the merits of this appeal or to any derivative claim brought by a survivor of the Veteran.  38 C.F.R. § 20.1106 (2014).  

The Board's dismissal of this appeal does not affect the right of an eligible person to file a request to be substituted as the appellant for purposes of processing the claim to completion.  38 C.F.R. § 3.1010 (2014).  Such request must be filed not later than one year after the date of the appellant's death.  38 C.F.R. § 3.1010(b).  A person eligible for substitution will include those persons "among those listed in the categories of eligible persons in § 3.1000(a) (1) through (5) and first in priority order."  38 C.F.R. § 3.1010(d).  An eligible party seeking substitution in an appeal that has been dismissed by the Board due to the death of the claimant should file a request for substitution with the VA RO from which the claim originated (listed on the first page of this decision).  38 C.F.R. § 3.1010(b).  


ORDER

The appeal is dismissed.  



____________________________________________
J. A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


